       Case 2:21-cv-02042-HLT-KGG Document 36 Filed 07/20/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 MONTGOMERY CARL AKERS,

             Plaintiff,

             v.                                               Case No. 21-2042-HLT

 KIM I. FLANNIGAN, ET AL.,

             Defendants


                                 MEMORANDUM AND ORDER

        This matter is before the court on plaintiff’s third post-judgment motion (Doc. 34). Plaintiff

seeks relief from the court’s order denying his motion to alter judgment. Citing Rule 59(e) of the

Federal Rules of Civil Procedure, plaintiff broadly alleges that the court’s order misstates facts,

misapprehends his position, and fails to supply authority concerning the circumstances that require

certification under 28 U.S.C. § 2679(d).

        A motion under Rule 59(e) is appropriate where the court “misapprehended the facts, a

party's position, or the controlling law.” Nelson v. City of Albuquerque, 921 F.3d 925, 929 (10th

Cir. 2019) (quoted authority omitted). However, Rule 59(e) “may not be used to relitigate old

matters, or to raise arguments or present evidence that could have been raised prior to the entry of

judgment.” Id. (quoting Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008)). Plaintiff’s

motion is repetitive and fails to present either new argument or evidence concerning the removal

of this matter or the dismissal of this action. Accordingly, he is not entitled to relief.

       The court advises plaintiff that due to his repetitive and meritless filings in this action, any

future motion may be addressed summarily.

        THE COURT THEREFORE ORDERS that plaintiff’s motion for relief from judgment

(Doc. 34) is denied.
Case 2:21-cv-02042-HLT-KGG Document 36 Filed 07/20/21 Page 2 of 2




IT IS SO ORDERED.

Dated: July 20, 2021                /s/ Holly L. Teeter
                                    HOLLY L. TEETER
                                    UNITED STATES DISTRICT JUDGE




                                2
